Per Curiam.
The defendant, Frank H. Twymon, and two codefendants were charged with first-degree murder in that they caused the death of the victim while attempting to rob him. Each of the defend*317ants pled guilty to the reduced charge of manslaughter.
Twymon appeals contending that he did not understand the nature of the charge to which he was pleading. The people have moved to affirm.
The judge extensively examined the defendant in order to establish whether a crime had been committed and whether the defendant had participated in its commission. See People v. Barrows (1959), 358 Mich 267. The necessary factual basis was established. The defendant said that he and his codefendants had gone to the victim’s home with the intention of robbing him of narcotics. A scuffle broke out and the defendant grabbed a gun from the victim and shot him. The trial judge did not err in accepting a plea of guilty to the reduced charge of manslaughter. See People v. Sylvester Johnson (1970), 25 Mich App 258; People v. Hinton (1970), 27 Mich App 186.
The motion to affirm Twymon’s conviction is granted. The question presented is so insubstantial as to need no argument or formal submission.